 

 

 

Fispe SDNY |

 

 

 

DOCUMENT
ELECTRONICALLY FILED
i] DOC #:.
UNITED STATES DISTRICT COURT q
SOUTHERN DISTRICT OF NEW YORK | i DATE FILED: 2
wee meme xX — : —~e
United States of America,
-against- 16-CR-212-06 (LAK)
Mark Clarke (6),
Defendant.
—e eee eee eee ee ee eee ee ee ee xX
ORDER

LEWIS A. KAPLAN, District Judge.

At the May 19, 2021 violation of supervised release hearing regarding defendant
Mark Clarke, on consent, the conditions of supervision were modified by the addition of two further
conditions:

First, the defendant will go into a residential reentry facility, inpatient, for three
months, the facility to be as designated by the Department of Probation;

And, secondly, the defendant will have no contact whatsoever with Taylor Barnes.
SO ORDERED.

Dated: May 25, 2021

Mn+

sf —

V
Lewis A. Kaplan
United States District Judge

 
